244 F.2d 531
John Philip MEDLEY, Appellant,v.William F. STEINER, Warden, Maryland House of Correction, Appellee.
No. 7376.
United States Court of Appeals Fourth Circuit.
Argued March 13, 1957.
Decided April 1, 1957.

John Philip Medley, pro se.
James H. Norris, Jr., Special Asst. Atty. Gen., of Maryland (C. Ferdinand Sybert, Atty. Gen., of Maryland, on brief), for appellee.
Before PARKER, Chief Judge, and SOPER and SOBELOFF, Circuit Judges.
PER CURIAM.


1
This is an appeal from an order dismissing a petition for a writ of habeas corpus. Appellant is imprisoned under the judgment and sentence of a Maryland state court. He complains of matters which could be reviewed only by appeal or writ of error, not by habeas corpus. He alleges that he has made sixty applications for relief to the state courts; and the opinion of the Court of Appeals of the state in his latest application shows that his contentions are entirely without merit. See Medley v. Warden, 210 Md. 649, 123 A.2d 595, certiorari denied 352 U.S. 858, 77 S. Ct. 77, 1 L. Ed. 2d 64. See also Medley v. Warden, 207 Md. 634, 115 A.2d 287, certiorari denied Medley v. Steiner, 350 U.S. 925, 76 S. Ct. 215, 100 L. Ed. 809. The decision of Judge Chesnut below in denying the petition for habeas corpus was manifestly correct for reasons adequately stated in his memorandum opinion, 151 F. Supp. 93, and appellant was not, and is not, entited to the certificate of probable cause, which is a prerequisite to prosecuting an appeal to this court. 28 U.S.C. § 2253. For lack of such certificate the appeal must be dismissed.


2
Appeal dismissed.